RETURN OF SERVICE

US DISTRICT COURT FOR MA 7/13/21

I hereby certify and return, that I this day summoned the within named:

ARTHUR DEYCH

To appear as within directed on the subpoena, by delivering the document(s) to:

ARTHUR DEYCH IN HAND

Service was made at: 193 HARVARD ST, BROOKLINE at 11:00 AM

The following was served:

An attested copy of the subpoena together with: $0.00 fees for attendance and

travel. (no witness fee required).

Signed under the penalties of perjury

R~

Jon Pollack

Server

 

Process Server & Disinterested Person
